DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 03/24/2021. Claims 1-20 are pending in the instant application. Claims 1, 8 and 15 are independent. An Office Action on the merits follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/707,697 filed 12/09/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Specification
The abstract of the disclosure is objected to because the patent abstract should be concise statement that does not recite legal phraseology and should not merely recite an instant claim. Correction is required. See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Such et al. (US 20180137350 A1).

Regarding Claim 1: Such discloses a method (Refer to para [002]; “systems and methods for digital character recognition of handwritten text or digitized text.”) comprising:
obtaining, by a processor (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) data associated with a document (Refer to para [096]; “FIG. 3 is a block diagram of an embodiment of a method 40 for extracting areas of text from the handwritten document 10 into one or more word blocks. In the illustrated embodiment, the method 40 begins with obtaining a digital image (block 42), for example, via the input device 26.”)
determining, for the document, by the processor (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”)  and using a machine learning model, a classification of one of a plurality of document types (Refer to para [095 and 096]; “As used herein, a word block is a string of symbols (such as letters, punctuation, numbers, special characters, or the like) separated by white space. The word block may be formed of words, phone numbers, surnames, acronyms, etc. As will be described below, the word blocks may be input into the CNN for later evaluation and identification. Accordingly, the word blocks may be stored for later use (block 50). For example, regional based classifiers or pixel based segmentation may be utilized to extract areas of text from the handwritten document 10.” The Examiner is associating “words, phone numbers, surnames, acronyms, etc as multiple classification types) and a confidence score associated with the classification based on the data (Refer to para [107]; “while performing the method 80 described in FIG. 5, certain parameters and/or confidences may be evaluated to determine if the word block 60 is identifiable. For example, if the confidence of this first CNN is greater than τ, the word block 60 has been deciphered and the program exits, as described above. If the confidence is less than τ, the word block is resampled to 32×16N pixels, where N is the number of symbols reported from the first CNN.”) comparing, by the processor (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) the confidence score and a threshold value  (Refer to para [120]; “For example, the CNN may process the input image and compare the input image to words in a dictionary database. Thereafter, the predicted word may be evaluated against a threshold or confidence factor (operator 196). If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends (block 200). However, if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”) and accepting, by the processor, the classification of the document when the confidence score satisfies the threshold value (Refer to Fig 12 and para [118]; “Thereafter, the word probability is evaluated against a threshold τ, for example using cross validation (operator 156). The word probability may be determined based on the input learning data sets or statistical analysis of a language. For example, in certain embodiments, the word “the” is utilized more often than the word “encyclopedia” in ordinary language. As a result, it may be more statistically probable that the word “the” is present in a sample of written text than “encyclopedia.” Accordingly, the probabilities may vary based on statistical analysis of one or more languages. Furthermore, the probability may also be generated based on the type of document being processed. For example, tax returns may have a higher probability of numbers than a grocery list. If the word probability is greater than the threshold (line 158), the value found in the dictionary is returned (block 160). However, if the word probability is less than the threshold (line 162), the word block 60 is evaluated to determine if it is less commonly found in a dictionary (operator 166). If it is (line 168), word block prediction is used (block 170). If it is not (line 172), the predicted word is returned (block 174). In this manner, CER and CNN may be utilized together to predict words from handwritten documents. Furthermore, utilizing embodiments of the method described in FIG. 12 enable obvious, easier to predict words to be returned quickly and efficiently. For example, as described above, if a word is readily and confidently identified as being in a common dictionary, the value in the dictionary can be returned. However, as illustrated in the embodiment described in FIG. 14, if the word is not readily identified in the dictionary CNN, a second CNN (which may be the same, or substantially the same, CNN as the first CNN, in certain embodiments), may be utilized. In certain embodiments, the second CNN may utilize greater processing resources, since the word block 60 is a less common word. As will be described below, in certain embodiments, if the word block 60 cannot be identified utilizing the dictionaries, symbol recognition may be used. In other words, the word block 60 may be evaluated to predict the word or symbols forming the word block 60.”).

Regarding Claim 2: Such discloses determining a different confidence score that fails to satisfy a different threshold value (Refer to Fig. 14 and para [120]; “if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”).

Regarding Claim 3: Such discloses where the data includes image data of the document (Refer to para [084, 093 and 096]; “FIG. 2 is a schematic diagram of a computer system 20 that may be utilized to perform one or more computer operations in order to digitize an image, extract words or phrases from the image, and subsequently process the words or phrases to identify the handwritten text.”).

Regarding Claim 8: Such discloses a device (Refer to para [002]; “systems and methods for digital character recognition of handwritten text or digitized text.”) comprising:
one or more memories (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) and one or more processors, coupled to the one or more memories (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) configured to:
obtain data associated with a document (Refer to para [096]; “FIG. 3 is a block diagram of an embodiment of a method 40 for extracting areas of text from the handwritten document 10 into one or more word blocks. In the illustrated embodiment, the method 40 begins with obtaining a digital image (block 42), for example, via the input device 26.”)
determine, for the document, and using a machine learning model, a classification of one of a plurality of document types (Refer to para [095 and 096]; “As used herein, a word block is a string of symbols (such as letters, punctuation, numbers, special characters, or the like) separated by white space. The word block may be formed of words, phone numbers, surnames, acronyms, etc. As will be described below, the word blocks may be input into the CNN for later evaluation and identification. Accordingly, the word blocks may be stored for later use (block 50). For example, regional based classifiers or pixel based segmentation may be utilized to extract areas of text from the handwritten document 10.” The Examiner is associating “words, phone numbers, surnames, acronyms, etc. as multiple classification types) and a confidence score associated with the classification based on the data (Refer to para [107]; “while performing the method 80 described in FIG. 5, certain parameters and/or confidences may be evaluated to determine if the word block 60 is identifiable. For example, if the confidence of this first CNN is greater than τ, the word block 60 has been deciphered and the program exits, as described above. If the confidence is less than τ, the word block is resampled to 32×16N pixels, where N is the number of symbols reported from the first CNN.”)
compare the confidence score and a threshold value (Refer to para [120]; “For example, the CNN may process the input image and compare the input image to words in a dictionary database. Thereafter, the predicted word may be evaluated against a threshold or confidence factor (operator 196). If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends (block 200). However, if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”) and provide, to a third party device (Refer to para [083, 095] and numeral 28 and numeral 214) the classification of the document when the confidence score satisfies the threshold value (Refer to Fig 12 and para [118]; “Thereafter, the word probability is evaluated against a threshold τ, for example using cross validation (operator 156). The word probability may be determined based on the input learning data sets or statistical analysis of a language. For example, in certain embodiments, the word “the” is utilized more often than the word “encyclopedia” in ordinary language. As a result, it may be more statistically probable that the word “the” is present in a sample of written text than “encyclopedia.” Accordingly, the probabilities may vary based on statistical analysis of one or more languages. Furthermore, the probability may also be generated based on the type of document being processed. For example, tax returns may have a higher probability of numbers than a grocery list. If the word probability is greater than the threshold (line 158), the value found in the dictionary is returned (block 160). However, if the word probability is less than the threshold (line 162), the word block 60 is evaluated to determine if it is less commonly found in a dictionary (operator 166). If it is (line 168), word block prediction is used (block 170). If it is not (line 172), the predicted word is returned (block 174). In this manner, CER and CNN may be utilized together to predict words from handwritten documents. Furthermore, utilizing embodiments of the method described in FIG. 12 enable obvious, easier to predict words to be returned quickly and efficiently. For example, as described above, if a word is readily and confidently identified as being in a common dictionary, the value in the dictionary can be returned. However, as illustrated in the embodiment described in FIG. 14, if the word is not readily identified in the dictionary CNN, a second CNN (which may be the same, or substantially the same, CNN as the first CNN, in certain embodiments), may be utilized. In certain embodiments, the second CNN may utilize greater processing resources, since the word block 60 is a less common word. As will be described below, in certain embodiments, if the word block 60 cannot be identified utilizing the dictionaries, symbol recognition may be used. In other words, the word block 60 may be evaluated to predict the word or symbols forming the word block 60.”).

Regarding Claim 9: Such discloses wherein one or more processors (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) is configured to: determine a different confidence score that fails to satisfy a different threshold value (Refer to Fig. 14 and para [120]; “if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”).

Regarding Claim 10: Such discloses where the data includes image data of the document (Refer to para [084, 093 and 096]; “FIG. 2 is a schematic diagram of a computer system 20 that may be utilized to perform one or more computer operations in order to digitize an image, extract words or phrases from the image, and subsequently process the words or phrases to identify the handwritten text.”).

Regarding Claim 15: Such discloses a non-transitory computer-readable medium storing instructions (Refer to para [093]; “in certain embodiments, the memory 22 may be a non-transitory (not merely a signal), tangible, computer-readable media, such as an optical disc, solid-state flash memory, or the like, which may include executable instructions that may be executed by the processor 24.”) the instructions comprising:
one or more instructions that, when executed by one or more processors (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) cause the one or more processors to:
obtain data associated with a document (Refer to para [096]; “FIG. 3 is a block diagram of an embodiment of a method 40 for extracting areas of text from the handwritten document 10 into one or more word blocks. In the illustrated embodiment, the method 40 begins with obtaining a digital image (block 42), for example, via the input device 26.”) determine, for the document, and using a machine learning model, a classification of a document type  (Refer to para [095 and 096]; “As used herein, a word block is a string of symbols (such as letters, punctuation, numbers, special characters, or the like) separated by white space. The word block may be formed of words, phone numbers, surnames, acronyms, etc. As will be described below, the word blocks may be input into the CNN for later evaluation and identification. Accordingly, the word blocks may be stored for later use (block 50). For example, regional based classifiers or pixel based segmentation may be utilized to extract areas of text from the handwritten document 10.” The Examiner is associating “words, phone numbers, surnames, acronyms, etc. as multiple classification types) and a confidence score associated with the classification based on the data (Refer to para [107]; “while performing the method 80 described in FIG. 5, certain parameters and/or confidences may be evaluated to determine if the word block 60 is identifiable. For example, if the confidence of this first CNN is greater than τ, the word block 60 has been deciphered and the program exits, as described above. If the confidence is less than τ, the word block is resampled to 32×16N pixels, where N is the number of symbols reported from the first CNN.”) compare the confidence score and a threshold value (Refer to para [120]; “For example, the CNN may process the input image and compare the input image to words in a dictionary database. Thereafter, the predicted word may be evaluated against a threshold or confidence factor (operator 196). If the predicted word is above the threshold or confidence factor (line 198), the predicted word is output and the process ends (block 200). However, if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”) and provide, to a third party device (Refer to para [083, 095] and numeral 28 and numeral 214), the classification of the document when the confidence score satisfies the threshold value (Refer to Fig 12 and para [118]; “Thereafter, the word probability is evaluated against a threshold τ, for example using cross validation (operator 156). The word probability may be determined based on the input learning data sets or statistical analysis of a language. For example, in certain embodiments, the word “the” is utilized more often than the word “encyclopedia” in ordinary language. As a result, it may be more statistically probable that the word “the” is present in a sample of written text than “encyclopedia.” Accordingly, the probabilities may vary based on statistical analysis of one or more languages. Furthermore, the probability may also be generated based on the type of document being processed. For example, tax returns may have a higher probability of numbers than a grocery list. If the word probability is greater than the threshold (line 158), the value found in the dictionary is returned (block 160). However, if the word probability is less than the threshold (line 162), the word block 60 is evaluated to determine if it is less commonly found in a dictionary (operator 166). If it is (line 168), word block prediction is used (block 170). If it is not (line 172), the predicted word is returned (block 174). In this manner, CER and CNN may be utilized together to predict words from handwritten documents. Furthermore, utilizing embodiments of the method described in FIG. 12 enable obvious, easier to predict words to be returned quickly and efficiently. For example, as described above, if a word is readily and confidently identified as being in a common dictionary, the value in the dictionary can be returned. However, as illustrated in the embodiment described in FIG. 14, if the word is not readily identified in the dictionary CNN, a second CNN (which may be the same, or substantially the same, CNN as the first CNN, in certain embodiments), may be utilized. In certain embodiments, the second CNN may utilize greater processing resources, since the word block 60 is a less common word. As will be described below, in certain embodiments, if the word block 60 cannot be identified utilizing the dictionaries, symbol recognition may be used. In other words, the word block 60 may be evaluated to predict the word or symbols forming the word block 60.”).

Regarding Claim 16: Such discloses the one or more instructions when executed by the one or more processors (Refer to Fig 2. and para [093]; “In the illustrated embodiment, the computer system 20 includes a memory 22, a processor 24, an input device 26, and an output device”) further cause the one or more processors to determine a different confidence score that fails to satisfy a different threshold value (Refer to Fig. 14 and para [120]; “if the predicted word is below the threshold or confidence factor, or cannot otherwise be confidently determined (line 202), then the input image is reprocessed in the CNN to determine the number of symbols in the CNN (block 204).”).
Allowable Subject Matter
Claims 4-7, 11-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications/Document: US 20210224570 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665